IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                    No. 01-21196



      LOUIS BARRELLI,

                                                    Plaintiff-Appellant,

                                       versus

      LUMBERMEN’S MUTUAL CASUALTY COMPANY;
      KEMPER INSURANCE COMPANIES,

                                                    Defendants-Appellees.


                  Appeal from the United States District Court for
                          the Southern District of Texas
                           (USDC No. H-00-CV-2128)
          _______________________________________________________
                                September 9, 2002

Before REAVLEY, BARKSDALE and CLEMENT, Circuit Judges.

PER CURIAM:*

      The judgment is affirmed essentially for the reasons given by the district court

in its Memorandum Opinion and Order.

      AFFIRMED.


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.